DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 27-33, 35-37, 53, and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1 February 2022 regarding the 103 rejections have been fully considered but they are not persuasive.
Regarding claims 12, 38, 54, and 56, the applicant argued, “…merely describing that RSRP is measured and also that resource selection can be performed is distinct from and does not teach or suggest ‘triggering…reselection process.’ For instance, Zhang fails to describe what causes resource reselection to be performed and does not explicitly describe how performing resource reselection is associated with measuring RSRP. In other words, Zhang fails to describe that the measuring of RSRP triggers resource selection or reselection…” on pages 20-21.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 12, 38, 54, and 56, the applicant argued, “…Khoryaev states ‘detection…may not trigger immediate resource selection…is triggered’…Khoryaev explicitly describes detection of a resource collision not triggering resource reselection. additionally, taking a collision into account when the next resource reselection is triggered is not the same as triggering resource reselection based on the collision…Khoryaev teaches that ‘when the next resource reselection is triggered,’ the collision may be taken into account for the resource reselection. This suggests that something else other than the collision triggers the resource reselection…” on pages 21-22.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In pages 6 and 9 and figure 4 Khoryaev clearly teaches triggering, based at least in part on detecting the collision on the SPS resource of the periodic SPS resources, the UE to participate in an SPS resource reselection process to update the configuration of periodic SPS resources (pages 6 and 9; figure 4: collision on the SPS resource may partially trigger (immediately or not immediately) UE to perform SPS resource reselection process). Khoryaev uses the words “may” and “immediate” when discussing the relationship between the collision detection and the resource reselection trigger. Khoryaev provides multiple possibilities when it comes to the cause and effect between the collision detection and the trigger. Detecting the collision may not trigger immediate resource reselection. However, detecting the collision may trigger delayed resource reselection, or, detecting the collision could trigger immediate resource reselection. Khoryaev is just saying that it doesn’t have to. Furthermore, the claim recites the broad language “based at least in part”. Khoryaev makes it clear that the trigger may be flexible. It is reasonable to interpret the collision detection triggering resource reselection at some time, by itself or in combination with other triggers. In view of the broad claim language, this Khoryaev reads on the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 27-37, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2018/174661 A1 (hereinafter referred to as “Zhang”) in view of Jeon et al. “Reducing Message Collisions in Sensing-Based Semi-Persistent Scheduling (SPS) by Using Reselection Lookaheads in Cellular V2X” (hereinafter referred to as “Jeon”). Note Zhang was cited by the applicant in the IDS received 20 April 2020.
As to claim 1, , Zhang teaches a method for wireless communication at a user equipment (UE) (¶1; figure 1), comprising:
identifying that the UE is configured to transmit via a plurality of periodic semi-persistently scheduled (SPS) resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource (¶¶14, 45-46, and 120);
detecting a transmission from the other device on the shared channel during the at least one SPS resource (¶¶6, 12-13, 155-156, and 275; figure 1); and
adjusting, based at least in part on detection of the transmission from the other device during the at least one SPS resource, transmission of the message to a different resource in order to avoid overlapping transmissions from the other device (¶¶12-13, 157, and 238; figure 1).
Although Zhang teaches “A method…the at least one SPS resource; detecting…the other device,” Zhang does not explicitly disclose “based at least in part on a probability parameter”.
However, Jeon teaches muting transmission of a message during at least one of the SPS resources in order to monitor for transmissions from another device during the at least one SPS resource based at least in part on a probability parameter (§§3.2-3.3: perform channel sensing in SPS resource based on probResourceKeep).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “based at least in part on a probability parameter” as taught by Jeon because it provides Zhang’s method with the enhanced capability of using sensing-based SPS to perform reselection to reduce the length of any collisions (Jeon, §§3.2-3.3).
As to claim 2, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches wherein muting the transmission of the message comprises: identifying a triggering event, wherein the transmission of the message is muted based at least in part on the identification of the triggering event (¶¶14, 45-46, and 120).
As to claim 3, Zhang in view of Jeon teaches the method of claim 2.
Jeon further teaches wherein muting the transmission of the message comprises: identifying a triggering event, wherein identifying the triggering event comprises: determining a speed associated with the UE; and determining that the speed satisfies a speed threshold (§§3.1-3.3: determine UE speed to be above the speed of a pedestrian threshold (UE is vehicle) to trigger sensing at sensing window (not partial sensing for pedestrian devices at pedestrian speed below pedestrian threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Jeon by including “wherein muting the transmission of the message comprises: identifying a triggering event, wherein identifying the triggering event comprises: determining a speed associated with the UE; and determining that the speed satisfies a speed threshold” as further taught by Jeon for the same rationale as set forth in claim 1 (Jeon, §§3.2-3.3).
As to claim 4, Zhang in view of Jeon teaches the method of claim 2. Zhang further teaches wherein identifying the triggering event comprises: determining a congestion level associated with the UE; and determining that the congestion level satisfies a congestion level threshold (¶¶14, 45-46, and 120).
As to claim 5, Zhang in view of Jeon teaches the method of claim 2. Zhang further teaches wherein identifying the triggering event  comprises: receiving one or more transmissions from the other device on a second plurality of periodic SPS resources; and  determining, after the one or more transmissions from the other device associated with the second plurality of periodic SPS resources have 
As to claim 6, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches further comprising: identifying that the UE is configured to transmit hybrid automatic repeat request (HARQ)-based retransmissions of the message, wherein muting the transmission of the message is based at least in part on whether the transmission of the message is a first transmission or a retransmission, and on whether a previous muting of a transmission on the plurality of periodic SPS resources was for a first transmission or a retransmission (¶¶14, 45-46, and 120).
As to claim 7, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches wherein muting the transmission of the message is based on a percentage of SPS resources on which transmissions are muted within a period being less than a threshold percentage (¶¶14, 45-46, and 120).
As to claim 8, Zhang in view of Jeon teaches the method of claim 7.
Jeon further teaches detecting a retransmission from an additional device on the shared channel outside of the plurality of periodic SPS resources, without detecting an initial transmission from the additional device, wherein the transmission of the message is adjusted to the different resource in order to avoid overlapping with the initial transmission from the additional device (§5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “detecting…the additional device” as further taught by Jeon because it provides Zhang’s method with the enhanced capability of reducing resource overlap between V2X devices (Jeon, §5).
As to claim 9, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches further comprising: determining a received signal strength indicator (RSSI) associated with the transmission from the other device is above a threshold, wherein adjusting the transmission of the 
As to claim 10, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches wherein the different resource comprises a resource outside of the plurality of periodic SPS resources (¶¶12-13, 157, and 238; figure 1).
As to claim 11, Zhang in view of Jeon teaches the method of claim 1. Zhang further teaches wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 27, claim 27 is rejected the same way as claim 1.
As to claim 28, claim 27 is rejected the same way as claim 2.
As to claim 29, claim 27 is rejected the same way as claim 3.
As to claim 30, claim 27 is rejected the same way as claim 4.
As to claim 31, claim 27 is rejected the same way as claim 5.
As to claim 32, claim 27 is rejected the same way as claim 6.
As to claim 33, claim 27 is rejected the same way as claim 7.
As to claim 34, claim 34 is rejected the same way as claim 8.
As to claim 35, claim 35 is rejected the same way as claim 9.
As to claim 36, claim 36 is rejected the same way as claim 10.
As to claim 37, claim 37 is rejected the same way as claim 11.
As to claim 53, claim 53 is rejected the same way as claim 1.
As to claim 55, claim 55 is rejected the same way as claim 1.

Claims 12-18, 24-26, 38-44, 50-52, 54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Khoryaev et al., WO 2018/031086 A1 (hereinafter referred to as “Khoryaev”).
As to claim 12, Zhang teaches a method of wireless communication at a user equipment (UE) (¶1; figure 1), the method comprising:
identifying that the UE is configured for semi-persistently scheduled (SPS) transmissions via a configuration of periodic SPS resources on a shared channel accessed in a half-duplex manner (¶¶3, 9, 17, 34, 61, 69, and 243);
detecting an energy level above a first threshold, a total received power above a second threshold, or any combination thereof on an SPS resource of the periodic SPS resources (¶¶6, 155, 163, and 429; figure 11);
triggering the UE to participate in an SPS resource reselection process to update the configuration of periodic SPS resources (¶¶6, 83, and 179; figures 9 and 11);
measuring signals indicative of potential interference during one or more subframes that include the periodic SPS resources (¶¶6, 90, 179, 186, and 192);
identifying, based at least in part on the measuring, potential interference on a portion of frequency resources in a subframe of the one or more subframes (¶¶6, 90, 179, 186, 19, and 429); and
excluding an entirety of the subframe from the SPS resource reselection process based at least in part on the potential interference being identified on the portion of frequency resources in the subframe (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
Although Zhang teaches “A method…detecting an energy level above a first threshold, a total received power above a second threshold, or any combination thereof on an SPS resource of the periodic SPS resources; identifying, that the UE…periodic SPS resources…in the subframe,” Zhang does not explicitly disclose “detecting a collision…of the periodic SPS resources”.
However, Khoryaev teaches detecting a collision on an SPS resource of the periodic SPS resources (pages 6 and 9; figure 4: detecting collision on SPS resource); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by including “detecting a collision…of the periodic SPS resources” as taught by Khoryaev because it provides Zhang’s method with the enhanced capability of taking priority into account when performing reselection (Khoryaev, pages 6 and 9; figure 4).
As to claim 13, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches further comprising: identifying a first threshold interference value associated with exclusion of only a portion of the subframe; identifying a second threshold interference value associated with exclusion of the entirety of the subframe, the second threshold interference value being greater than the first threshold interference value; and determining that the potential interference on the portion of the frequency resources in the subframe is above the second threshold interference value, wherein excluding the entirety of the subframe from the SPS resource reselection process is based at least in part on the potential interference being above the second threshold interference value (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 14, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches further comprising: ranking the one or more subframes based at least in part on a total received power received within each subframe; and determining that the subframe forms part of a threshold percentage number of the one or more subframes having highest total received powers, wherein the entirety of the subframe is excluded from the SPS resource reselection process based at least in part on 
As to claim 15, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches further comprising: identifying an amount of remaining candidate resources from the one or more subframes that would remain after exclusion of the entirety of the subframe; and determining that the amount of remaining candidate resources is greater than a threshold percentage of a total amount of periodic SPS resources, wherein excluding the entirety of the subframe from the SPS resource reselection process is further based on the amount of remaining candidate resources being greater than the threshold percentage (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 16, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches wherein identifying potential interference on the portion of frequency resources in the subframe of the one or more subframes comprises: identifying that an averaged received signal strength indicator (RSSI) for subchannels of the subframe is above a threshold RSSI amount (¶¶3, 163, and 238).
As to claim 17, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches wherein: excluding the entirety of the subframe from the SPS resource reselection process is further based on whether the configuration of periodic SPS resources is for an initial transmission or for hybrid automatic repeat request (HARQ)-based retransmission (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 18, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches wherein the entirety of the subframe is excluded from the SPS resource reselection process regardless of whether the configuration of periodic SPS resources is for an initial transmission or for hybrid automatic repeat request (HARQ)-based retransmission (¶¶6, 90, 105, 111, 136, 179, 186, 192, and 429).
As to claim 24, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches further comprising: determining a geographical or temporal context associated with the UE; and adjusting a probability associated with performing the SPS resource reselection process based at least in part on the geographical or temporal context (¶¶212-219).
As to claim 25, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches further comprising: performing the SPS resource reselection process, wherein a subframe selection probability for each candidate subframe is biased based on an average number of times that a subchannel of the each candidate subframe is included in a candidate block (¶¶6, 83, and 179; figures 9 and 11).
As to claim 26, Zhang in view of Khoryaev teaches the method of claim 12. Zhang further teaches wherein the shared channel is within a vehicle-to-everything (V2X) network (¶¶1, 3, and 12-14).
As to claim 38, claim 38 is rejected the same way as claim 12.
As to claim 39, claim 39 is rejected the same way as claim 13.
As to claim 40, claim 40 is rejected the same way as claim 14.
As to claim 41, claim 41 is rejected the same way as claim 15.
As to claim 42, claim 42 is rejected the same way as claim 16.
As to claim 43, claim 43 is rejected the same way as claim 17.
As to claim 44, claim 44 is rejected the same way as claim 18.
As to claim 50, claim 50 is rejected the same way as claim 24.
As to claim 51, claim 51 is rejected the same way as claim 25.
As to claim 52, claim 52 is rejected the same way as claim 26.
As to claim 54, claim 54 is rejected the same way as claim 12.
As to claim 56, claim 56 is rejected the same way as claim 12.

Claims 19-23 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Khoryaev as applied to claims 12 and 38 above, and further in view of Jeon.
As to claim 19, Zhang in view of Khoryaev teaches the method of claim 12.
Although Zhang in view of Khoryaev teaches “The method of claim 12,” Zhang in view of Khoryaev does not explicitly disclose “determining…the threshold”.
However, Jeon teaches determining that a level of congestion of all subchannels and subframes of a total amount of periodic SPS resources is above a threshold; and decreasing a probability associated with refraining from performing the SPS resource reselection process based at least in part on the level of congestion is above the threshold (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Khoryaev by including “determining…the threshold” as taught by Jeon because it provides Zhang in view of Khoryaev’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 20, Zhang in view of Khoryaev teaches the method of claim 12.
Although Zhang in view of Khoryaev teaches “The method of claim 12,” Zhang in view of Khoryaev does not explicitly disclose “determining…the threshold”.
However, Jeon teaches determining that a level of congestion of all subchannels and subframes of a total amount of periodic SPS resources is below a threshold; and increasing a probability associated with refraining from performing the SPS resource reselection process based at least in part on the level of congestion is below the threshold (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Khoryaev by including “determining…the threshold” as taught by Jeon because it provides Zhang in view of Khoryaev’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 21, Zhang in view of Khoryaev teaches the method of claim 12.
Although Zhang in view of Khoryaev teaches “The method of claim 12,” Zhang in view of Khoryaev does not explicitly disclose “identifying…candidate resources”.
However, Jeon teaches identifying a plurality of SPS candidate resources from the one or more subframes; determining a received signal strength indicator (RSSI) associated with each candidate resource of the plurality of SPS candidate resources; and randomizing at least a portion of the SPS resource reselection process based at least in part on the RSSI associated with the each candidate resource of the plurality of SPS candidate resources (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Khoryaev by including “identifying…candidate resources” as taught by Jeon because it provides Zhang in view of Khoryaev’s method with the enhanced capability of performing resource scheduling and collision resolution (Jeon, §3).
As to claim 22, Zhang in view of Khoryaev, and further in view of Jeon teaches the method of claim 21.
Jeon further teaches determining that all candidate resources of the plurality of SPS candidate resources have RSSI values that are within a threshold deviation of each other, wherein the SPS resource reselection process is fully randomized based at least in part on all of the SPS candidate resources of the plurality of SPS candidate resources having RSSI values within the threshold deviation (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Khoryaev, and further in view of Jeon by including “determining…threshold deviation” as further taught by Jeon for the same rationale as set forth in claim 21 (Jeon, §3).
As to claim 23, Zhang in view of Khoryaev, and further in view of Jeon teaches the method of claim 21.
Jeon further teaches determining that only a portion of candidate resources of the plurality of SPS candidate resources have RSSI values that are within a threshold deviation of each other, wherein the SPS resource reselection process is only partially randomized based at least in part on less than all of the SPS candidate resources of the plurality of SPS candidate resources having RSSI values within the threshold deviation (§3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang in view of Khoryaev, and further in view of Jeon by including “determining…threshold deviation” as further taught by Jeon for the same rationale as set forth in claim 21 (Jeon, §3).
As to claim 45, claim 34 is rejected the same way as claim 19.
As to claim 46, claim 34 is rejected the same way as claim 20.
As to claim 47, claim 34 is rejected the same way as claim 21.
As to claim 48, claim 34 is rejected the same way as claim 22.
As to claim 49, claim 34 is rejected the same way as claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469